Citation Nr: 0635553	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for arthritis, to include 
as secondary to herbicide exposure, or as secondary to 
service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied service connection for arthritis and 
hypertension.

The veteran duly appealed the RO's decision and in November 
2003, he testified at a Board hearing at the RO.  In a May 
2004 decision, the Board granted service connection for 
hypertension and remanded the claim of service connection for 
arthritis for additional evidentiary development.  

In March 2006, the Board again remanded the matter to the RO 
for the purpose of affording the veteran another Board 
hearing, as the Veterans Law Judge who had conducted the 
November 2003 hearing was no longer employed by the Board.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2006) 
(providing that the Veterans Law Judge who conducts a hearing 
on appeal must participate in any decision made on that 
appeal).  

As set forth in more detail below, another remand is 
unfortunately required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

Pursuant to the Board's March 2006 remand, the veteran was 
scheduled for a personal hearing before a Veterans Law Judge 
sitting at the RO, to be held in July 2006.  In a June 2006 
letter, the RO notified the veteran of the time and date of 
such hearing.  

Upon receipt of the letter, however, the veteran contacted 
the RO by telephone and requested rescheduling of the July 
2006 hearing.  He explained that his daughter was ill and 
that he would therefore be unable to attend a hearing until 
after August 28, 2006.  He indicated that he would be willing 
after that time to attend either a travel Board hearing or a 
videoconference Board hearing, whichever was available 
sooner.  

According to the June 2006 report of contact, the RO advised 
the veteran to contact the Board in writing to request 
rescheduling his hearing.  The record contains no indication 
that such a written request was ever received and the RO 
returned the veteran's case to the Board without rescheduling 
the hearing.

Under applicable regulation, a claimant may request 
rescheduling of a Travel Board hearing for good cause, in 
writing, to the VA official that signed the letter scheduling 
the hearing (in this case, the RO), two weeks prior to the 
hearing date.  38 C.F.R. § 20.704(c) (2006).  

In this case, the Board finds that the veteran's timely 
telephone call to the RO requesting rescheduling of the 
hearing, when reduced to writing in the June 2006 Report of 
Contact, should have been considered by the RO.  Since it was 
not, the regulation cited above gives the Veterans Law Judge 
discretion to grant a request to reschedule a hearing that 
was not in strict compliance with the rules for such requests 
if the judge determines there was good cause for failure to 
attend the hearing.  Id.  If the judge orders that the 
hearing be rescheduled, it will be rescheduled for the next 
available hearing date after the contingency that gave rise 
to the request for postponement has been removed.  Id. 

In this case, the Board finds that the illness of the 
veteran's daughter constitutes good cause for rescheduling of 
the hearing.  His request has not yet been honored.  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  In order to 
ensure full compliance with due process requirements, 
therefore, such a hearing must be scheduled. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 
20.704, 20.904 (a)(3) (2006).

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge, either at the RO or via 
videoconference, whichever is available 
sooner.  38 U.S.C.A. § 7107 (West 2002).  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (2006).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



